                     Case MDL No. 2993 Document 1-1 Filed 02/23/21 Page 1 of 4




                          BEFORE THE UNITED STATES JUDICIAL PANEL ON
                                   MULTIDISTRICT LITIGATION
                             MDL-____- In re Crop Inputs Antitrust Litigation

                                    SCHEDULE OF RELATED ACTIONS

                    Case Captions                              Court    Civil Action            Judge
                                                                             No.
Plaintiffs: Barbara Piper, as Executrix of the Estate of   S.D. Ill.   3:21-cv-00021   Nancy J. Rosenstengel
Michael Piper

Defendants:
Bayer CropScience LP; Bayer CropScience, Inc.;
Corteva Inc.; Cargill Incorporated; BASF
Corporation; Syngenta Corporation; Winfield
Solutions, LLC; Univar Solutions, Inc.; Pioneer Hi-
Bred International, Inc.; Federated Co-operatives Ltd.;
CHS Inc.; Nutrien Ag Solutions Inc.; Growmark Inc.;
Simplot AB Retail Sub, Inc.; and Tenkoz Inc.
Plaintiffs:                                                S.D. Ill.   3:21-cv-00046   Nancy J. Rosenstengel
John C. Swanson

Defendants:
Bayer CropScience LP; Bayer CropScience, Inc.;
Corteva Inc.; Cargill Incorporated; BASF
Corporation; Syngenta Corporation; Winfield
Solutions, LLC; Univar Solutions, Inc.; Pioneer Hi-
Bred International, Inc.; Federated Co-operatives Ltd.;
CHS Inc.; Nutrien Ag Solutions Inc.; Growmark Inc.;
Growmark FS, LLC; Simplot AB Retail Sub, Inc.; and
Tenkoz Inc.
Plaintiffs:                                                S.D. Ill.   3:21-cv-00122   Nancy J. Rosenstengel
Charles Lex

Defendants:
Bayer CropScience LP; Bayer CropScience, Inc.;
Corteva Inc.; Cargill Incorporated; BASF
Corporation; Syngenta Corporation; Winfield
Solutions, LLC; Univar Solutions, Inc.; Pioneer Hi-
Bred International, Inc.; Federated Co-operatives Ltd.;
CHS Inc.; Nutrien Ag Solutions Inc.; Growmark Inc.;
Simplot AB Retail Sub, Inc.; and Tenkoz Inc.
                    Case MDL No. 2993 Document 1-1 Filed 02/23/21 Page 2 of 4




                   Case Captions                              Court    Civil Action            Judge
                                                                            No.
Plaintiffs:                                               S.D. Ill.   3:21-cv-00158   Nancy J. Rosenstengel
Darren Duncan

Defendants:
Bayer CropScience LP; Bayer CropScience, Inc.,
Corteva Inc.; Cargill Incorporated; BASF
Corporation; Syngenta Corporation; Winfield
Solutions, LLC; Univar Solutions, Inc.; Federated Co-
operatives Ltd.; CHS Inc.; Nutrien Ag Solutions Inc.;
Growmark Inc.; Simplot AB Retail Sub, Inc.; and
Tenkoz Inc.
Plaintiffs:                                               S.D. Ill.   3:21-cv-00173   Nancy J. Rosenstengel
Jones Planting Co. III

Defendants:
Bayer CropScience LP; Bayer CropScience, Inc.;
Corteva Inc.; Cargill Incorporated; BASF
Corporation; Syngenta Corporation; Winfield
Solutions, LLC; Univar Solutions, Inc.; Pioneer Hi-
Bred International, Inc.; Federated Co-operatives Ltd.;
CHS Inc.; Nutrien Ag Solutions Inc.; Growmark Inc.;
Simplot AB Retail Sub, Inc.; and Tenkoz Inc.
Plaintiffs:                                               S.D. Ill.   3:21-cv-00181   Nancy J. Rosenstengel
Jason J. Canjar d/b/a Yedinak Registered Holsteins

Defendants:
Bayer CropScience LP; Bayer CropScience, Inc.;
Corteva Inc.; Cargill Incorporated; BASF
Corporation; Syngenta Corporation; Winfield
Solutions, LLC; Univar Solutions, Inc.; Pioneer Hi-
Bred International, Inc.; Federated Co-operatives Ltd.;
CHS Inc.; Nutrien Ag Solutions Inc.; Growmark Inc.;
Simplot AB Retail Sub, Inc.; and Tenkoz Inc.
Plaintiffs:                                               S.D. Ill.   3:21-cv-00204   David W. Dugan
Vienna Eqho Farms

Defendants:
Bayer CropScience LP; Bayer CropScience, Inc.;
Corteva Inc.; Cargill Incorporated; BASF
Corporation; Syngenta Corporation; Winfield
Solutions, LLC; Univar Solutions, Inc.; Federated Co-
operatives Ltd.; CHS Inc.; Nutrien Ag Solutions Inc.;
Growmark Inc.; Simplot AB Retail Sub, Inc.; and
Tenkoz Inc.
                    Case MDL No. 2993 Document 1-1 Filed 02/23/21 Page 3 of 4




                   Case Captions                           Court    Civil Action            Judge
                                                                         No.
Plaintiffs:                                             D. Kan.    2:21-cv-02095   John W. Broomes
Melinda Budde

Defendants:
Syngenta Corporation; Bayer CropScience
Incorporated; Bayer CropScience LP; Corteva
Incorporated; BASF Corporation; Cargill;
Incorporated; Winfield Solutions, LLC; Univar
Solutions, Incorporated; CHS Incorporated; Nutrien
Ag Solutions, Inc.; Growmark, Inc.; Simplot AB
Retail Sub, Incorporated; Tenkoz, Inc.; Federated Co-
operatives Ltd.
Plaintiffs:                                             D. Minn.   0:21-cv-00351   Michael J. Davis
Randi Handwerk

Defendants:
Bayer CropScience LP; Bayer CropScience, Inc.;
Corteva Inc.; Cargill Incorporated; BASF
Corporation; Syngenta Corporation; Winfield
Solutions, LLC; Univar Solutions, Inc.; Federated Co-
operatives Ltd.; CHS Inc.; Nutrien Ag Solutions Inc.;
Growmark Inc.; Growmark FS, LLC; Simplot AB
Retail Sub, Inc.; and Tenkoz Inc.
Plaintiffs:                                             D. Minn.   0:21-cv-00404   Michael J. Davis
Dan Flaten

Defendants:
Bayer CropScience LP; Bayer CropScience; Inc.,
Corteva Inc.; Cargill Incorporated; BASF
Corporation; Syngenta Corporation; Winfield
Solutions, LLC; Univar Solutions, Inc.; Federated Co-
operatives Ltd.; CHS Inc.; Nutrien Ag Solutions Inc.;
Growmark Inc.; Growmark FS, LLC; Simplot AB
Retail Sub, Inc.; and Tenkoz Inc.
                   Case MDL No. 2993 Document 1-1 Filed 02/23/21 Page 4 of 4




                   Case Captions                           Court    Civil Action            Judge
                                                                         No.
Plaintiffs:                                             D. Minn.   0:21-cv-00433   Michael J. Davis
Ryan Bros., Inc., and Michael J. Ryan

Defendants:
Bayer CropScience LP; Bayer CropScience, Inc.;
Corteva Inc.; Cargill Incorporated; BASF
Corporation; Syngenta Corporatio; Winfield
Solutions, LLC; Univar Solutions, Inc.; Federated Co-
operatives Ltd.; CHS Inc.; Nutrien Ag Solutions Inc.;
Growmark Inc.; Growmark FS, LLC; Simplot AB
Retail Sub, Inc.; and Tenkoz Inc.
Plaintiffs:                                             D. Minn.   0:21-cv-00462   Michael J. Davis
Leon Pfaff

Defendants:
Bayer CropScience LP; Bayer CropScience, Inc.;
Corteva Inc.; Cargill Incorporated; BASF
Corporation; Syngenta Corporation; Winfield
Solutions, LLC; Univar Solutions, Inc.; Federated Co-
operatives Ltd.; CHS Inc.; Nutrien Ag Solutions Inc.;
Growmark Inc.; Growmark FS, LLC; Simplot AB
Retail Sub, Inc.; and Tenkoz Inc.
Plaintiffs:                                             D. Minn.   0:21-cv-00475   Nancy E. Brasel
B. Carlson

Defendants:
Bayer CropScience LP; Bayer CropScience, Inc.;
Corteva Inc.; Cargill Incorporated; BASF
Corporation; Syngenta Corporation; Winfield
Solutions, LLC; Univar Solutions, Inc.; Federated Co-
operatives Ltd.; CHS Inc.; Nutrien Ag Solutions Inc.;
Growmark Inc.; Growmark FS, LLC; Simplot AB
Retail Sub, Inc.; and Tenkoz Inc.
